IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 95-31157
                           Summary Calendar



CATRINA M. REED,

                                          Plaintiff-Appellee,


versus

R.C. JOHNSON, ET AL.,

                                          Defendants,

WESLEY C. JOHNSON, d/b/a
African Harvest,

                                          Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 93-CV-1652 K
                        - - - - - - - - - -
                          January 14, 1997
Before DAVIS, EMILIO M. GARZA and STEWART, Circuit Judges.

PER CURIAM:*

     Following a bench trial, the district court found Wesley

Johnson and African Harvest, Inc., liable for violating the

minimum wage and overtime provisions of the Fair Labor Standards

Act (FLSA), 29 U.S.C. §§ 206 and 207.    Johnson argues that the


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-31157
                                 -2-

district court erred in striking African Harvest’s brief.

African Harvest has not filed a notice of appeal and thus the

question whether the district court erred in striking African

Harvest’s answer is not properly before us.    See Fed. R. App. P.

3(b).   Reed’s motion to strike the portions of the brief relating

to this issue is GRANTED.

     Johnson also argues that the district court erred in

excluding evidence concerning whether African Harvest was an

enterprise exempt from the FLSA provisions under 29 U.S.C.

§ 213(a)(2)(iv) (West 1965), thereby denying Johnson the

opportunity to present a defense.   This exemption was repealed in

1989.   29 U.S.C. § 213(a)(2) (West Supp. 1996).   Johnson’s appeal

is without arguable merit and is frivolous.    Howard v. King, 707

F.2d 215, 219-20 (5th Cir. 1983).   The appeal is DISMISSED as

frivolous.   5th Cir. R. 42.2.   We AWARD Reed appellate attorney’s

fees and REMAND to the district court for a determination of the

amount of the award.